                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JERRY J. MEEKS,

                            Plaintiff,
         v.                                           Case No. 17-cv-604-pp

JUDY P. SMITH,

                        Defendant.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR LEGAL LOAN (DKT. NO. 41),
      GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 35) AND DISMISSING CASE
______________________________________________________________________________

         The plaintiff, a state prisoner who is representing himself, filed a

complaint under 42 U.S.C. §1983, alleging that defendant Judy Smith violated

his constitutional rights when she opened his legal mail outside of his

presence. Dkt. No. 1. The defendant filed a motion for summary judgment,

which is fully briefed.1 Dkt. Nos. 35, 42, 45. The court will grant the

defendant’s motion and dismiss the case.

    I.        Relevant Facts2

         On July 31, 2017, U.S. District Judge Lynn Adelman, the judge who

screened the plaintiff’s complaint, allowed the plaintiff to proceed against the



1
  The plaintiff filed a sur-reply in response to the defendant’s reply brief. Dkt. No.
46. The rules do not allow for the filing of sur-replies. See Civ. L.R. 56; Fed. R.
Civ. P. 56. Because the plaintiff did not obtain the court’s permission before filing
his sur-reply, the court did not consider that filing when making its decision.
2
  The court takes the facts from “Defendant’s Proposed Findings of Fact,” dkt. no.
37, and “Plaintiff Response to the Defendant Proposed Findings of Fact,” dkt. no.
44. The facts are undisputed unless the court notes otherwise.
defendant based on allegations that the defendant violated the plaintiff’s

constitutional rights when she opened his legal mail outside of his presence on

seven occasions. Dkt. No. 15. According to the plaintiff, the mail related to on-

going litigation (Meeks v. Feldner, Case No. 14-cv-850 (E.D. Wis.)) and included

letters from the U.S. District Court for the Eastern District of Wisconsin (dkt.

no. 30-1 at 28, 30-31), the Wisconsin Department of Justice (dkt. no. 30-1 at

29, 32-33) and the Office of Corporation Counsel for Winnebago County (dkt.

no. 30-1 at 34). Dkt. No. 44 at ¶ 2.

II.   The Court’s Analysis

       The plaintiff argues that the court should apply a bright-line rule that

would prohibit prison officials from opening any legal mail outside of an

inmate’s presence. The law in this circuit does not support the plaintiff’s

argument.

      The most recent case addressing the issue is Guajardo-Palma v.

Martinson, 622 F.3d 801 (2010). The Seventh Circuit explained that the

constitutional right implicated when prison officials open legal mail outside of

an inmate’s presence is the inmate’s right to access the courts, which arises

under the Fourteenth Amendment. Id. at 802-03. A plaintiff who asserts that

he was denied access to the courts in violation of the Fourteenth Amendment

must show that the alleged misconduct “hindered [the prisoner’s] efforts to

pursue a legal claim.” Id. at 805 (quoting Lewis v. Casey, 518 U.S. 343, 351

(1996)). The Seventh Circuit held that proof of a practice of reading an inmate’s




                                        2
legal mail outside of his presence will generally be sufficient to demonstrate

hindrance. Id.

      The Seventh Circuit clarified, however, that the practice of opening

publicly available or non-sensitive legal mail (i.e., legal mail that does not give

prison officials an edge in litigation) does not give rise to an access-to-the-

courts claim. Guajardo-Palma, 622 F.3d at 806. Such a practice is harmless

because mail of that nature does not impact an inmate’s ability to pursue a

legal claim and therefore does not implicate his right to access the courts. Id.

      The plaintiff identifies seven letters that he says the defendant opened

outside of his presence. Three of the letters were from the court and four were

from agencies. None of the letters were from his attorney. To succeed on his

claim, the plaintiff must provide evidence from which a jury could reasonably

conclude that the defendant’s opening or reading of those letters hindered his

ability to pursue a legal claim. The plaintiff has not provided such evidence.

      The plaintiff provided seven envelopes with return addresses indicating

who the letters were from and numbers for the cases to which his says the

letters related. Dkt. No. 30-1 at 16, 28-34. The plaintiff did not provide the

letters that were in the envelopes, nor did he describe the contents of those

letters. As explained in Guajardo-Palma, the mere fact that a prison official

opens mail from a court or agency outside of an inmate’s presence is

insufficient to prevail on an access-to-the-courts claim. This is because, if an

official reads mail from a court or agency that is publicly available and/or non-




                                          3
sensitive in nature, the reader would gain no insight into an inmate’s legal

strategy, rendering any potential violation harmless.

      Because the plaintiff provides no evidence about the contents of the mail

the defendant allegedly read, no jury could reasonably conclude that the

defendant gained an unfair advantage by reading the letters or hindered the

plaintiff’s ability to pursue his claim. Accordingly, the defendant is entitled to

summary judgment. Guajardo-Palma, 622 F.3d at 806; see Arnett v. Webster,

658 F.3d 742, 760 (7th Cir. 2011); Johnson v. Cambridge Indus., Inc., 325

F.3d 892, 901 (7th Cir. 2003) (“[S]ummary judgment is the put up or shut up

moment in a lawsuit, when a party must show what evidence it has that would

convince a trier of fact to accept its version of events.”) (internal quotation

marks omitted).

      Although the court did not consider the plaintiff’s sur-reply in reaching

its decision, the court notes that the plaintiff makes much of the fact that DOC

policy 309.04.01 appears to require that letters such as the ones in this case

be opened in the presence of inmates. Dkt. No. 46; Dkt. No. 39-1 at 1, 6. In

Guajardo-Palma, however, the Seventh Circuit explained that “[A] violation of

state law is not a ground for a federal rights suit.” 622 F.3d at 806. While the

defendant may have violated DOC policy (the court offers no opinion on this

point), she did not violate the Constitution, and this federal court can grant

relief only if the defendant violated the Constitution.

      Finally, on November 14, 2018, the plaintiff filed a motion asking the

court to order the defendant to give him a legal loan. Dkt. No. 41. A plaintiff


                                          4
does not have a constitutional entitlement to a subsidy to prosecute his

lawsuits. Lindell v. McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003) (citing

Lewis v. Sullivan, 279 F.3d 526, 528 (7th Cir. 2002)). The Seventh Circuit has

explained that an institution’s provision of legal loans “is a matter strictly

between [a prisoner] and Wisconsin, and not any business of the federal

courts.” Lindell, 352 F.3d at 1111. In any event, the plaintiff’s access to the

court does not appear to have been impacted by the lack of a legal loan. After

he filed his motion, he filed a brief in opposition to the defendant’s motion for

summary judgment, dkt. no. 42, a declaration, dkt. no. 43, a response to the

defendant’s proposed findings of fact, dkt. no. 44 and a sur-reply, dkt. no. 46.

The court will deny the motion.

III.   Conclusion

       The court GRANTS the defendant’s motion for summary judgment. Dkt.

No. 35.

       The court DENIES the plaintiff’s motion for a legal loan. Dkt. No. 41.

       The court DISMISSES this case and will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).


                                          5
      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case

      Dated in Milwaukee, Wisconsin, this 3rd day of April, 2019.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        6
